                 IN THE UNITED STATES DISTRICT COURT

           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA              :       1:19CR054-1
                                      :
            v.                        :
                                      :       PETITION FOR WRIT OF
                                      :       HABEAS CORPUS AD
STEVE BRANTLEY SPENCE                 :       PROSEQUENDUM


      NOW COMES the United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North Carolina,

and respectfully shows the Court that STEVE BRANTLEY SPENCE, now in

the custody of the Guilford County Jail, Greensboro, North Carolina, and

currently housed at the Central Regional Hospital, Butner, North Carolina,

has a case pending against him in the United States District Court for the

Middle District of North Carolina, in which he is charged with a violation of

Title 18, United States Code, Section 2312, interstate transportation of a stolen

vehicle; a violation of Title 18, United States Code, Section 2261(a)(1),

interstate domestic violence; and a violation of Title 18, United States Code,

Section 924(c)(1)(A)(ii), carrying and using, by brandishing, a firearm during

and in relation to a crime of violence.




                                          1




         Case 1:19-cr-00054-UA Document 4 Filed 03/28/19 Page 1 of 2
      It does not appear that the said STEVE BRANTLEY SPENCE will be

released from custody in time to appear for arraignment at the April 2019 term

of Court to be held in this District.

      WHEREFORE, it is respectfully requested that a Writ of Habeas Corpus

ad Prosequendum be issued from this Court to have the said STEVE

BRANTLEY SPENCE before the United States District Court, United States

Courthouse, 324 West Market Street, Greensboro, North Carolina, on April 4,

at 9:30 a.m., for the purpose of arraignment in the case of the United States of

America v. Steve Brantley Spence, 1:19CR054-1, on that day or as soon

thereafter as the Court may hear the same.

      This the 28th day of March, 2019.

                                        Respectfully submitted,

                                        MATTHEW G.T. MARTIN
                                        United States Attorney


                                        /S/ CLIFTON T. BARRETT
                                        Assistant United States Attorney
                                        Chief, Criminal Division
                                        NCSB #12858
                                        United States Attorney's Office
                                        Middle District of North Carolina
                                        101 S. Edgeworth St.
                                        Fourth Floor
                                        Greensboro, NC 27401
                                        Phone: 336/333-5351


                                          2




         Case 1:19-cr-00054-UA Document 4 Filed 03/28/19 Page 2 of 2
